     Case: 1:21-cv-01748 Document #: 4 Filed: 03/31/21 Page 1 of 1 PageID #:21




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HP TUNERS, LLC, a Nevada limited   )
liability company,                 ) CASE NO. 21-cv-1748
                                   )
                       Plaintiff,  )
                                   )
        vs.                        )
                                   )
DREW JOHNSON, MAKENZIE STEINHOFF, )
and JOHNSON CUSTOMS, LLC, an Iowa  )
limited liability company,         )
                                   )
                       Defendants. )


                             PLAINTIFF HP TUNERS LLC!S
                         CORPORATE DISCLOSURE STATEMENT

       Pursuant to Local Rule 3.2, Plaintiff HP TUNERS, LLC hereby certifies that there is no

parent corporation or any publicly held corporation owning 5% or more of its stock.

Dated: March 31, 2021                              Respectfully submitted,



                                                   /s/Andrew P. Bleiman
                                                   Andrew P. Bleiman
                                                   Marks & Klein, LLP
                                                   1363 Shermer Road, Suite 318
                                                   Northbrook, Illinois 60062
                                                   (312) 206-5162 (phone)
                                                   andrew@marksklein.com
                                                   ARDC No. 6255640




Page 1 of 1
